Citation Nr: 1141335	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral and thoracic strain with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for a burn scar of the right foot with metatarsalgia.

3.  Entitlement to a compensable rating for a scar of the left thigh donor site graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1969 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, denied the Veteran's claims for an increased rating for a lumbosacral and thoracic strain, a right foot burn scar and a left thigh scar.

The Board denied the instant claims as well as a claim for service connection for a right knee disorder in a March 2010 decision.  The Veteran subsequently appealed the denial of the instant claims only to the Court of Appeals for Veterans Claims (CAVC).  In a February 2011 Memorandum Decision, the CVAC vacated the March 2010 decision as to the instant claims and remanded the claims to the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran's lumbosacral and thoracic strain with degenerative changes are manifested by subjective complaints of back pain, fatigue and weakness, forward flexion of the thoracolumbar spine to 90 degrees, and combined range of motion of the entire thoracolumbar totaling 240 degrees; there was no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, intervertebral disc syndrome, or associated neurological manifestations.

2.  The Veteran's burn scar of the right foot with metatarsalgia manifested by subjective complaints of foot pain, tenderness, weakness and fatigability with a scar on the bottom of the foot; there was no evidence of severe flatfoot, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, a moderately severe foot injury or a scar that measured less than 12 square inches that caused underlying soft tissue damage.

3.  The Veteran's left thigh donor site graft scar was asymptomatic during the course of the appeal; there was no evidence of that this scar encompassed an area in excess of six square inches, was associated with underlying soft tissue, was tender or was unstable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbosacral and thoracic strain with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 4.123, 4.124a, 5235-5243, 8520 (2010).

2.  The criteria for a rating in excess of 10 percent for a burn scar of the right foot with metatarsalgia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, 4.118, 5276-5284, 7801-7805 (2008, 2010).

3.  The criteria for a compensable rating for a burn scar of the left thigh donor site graft are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.118, 7801-7805 (2008, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a June 2006 letter with regards to the instant claims for an increased rating for his service-connected lumbosacral strain and burns scars to the right foot and left thigh.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The June 2006 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have affected him.  It also notified the Veteran that he may submit statements from his employers.

A May 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to the May 2008 letter was cured by the readjudication of the claims in the July 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, and the VA examination reports.  The Veteran reported in a May 2006 statement that he had no private treatment records to submit and an October 2008 response indicated that the Veteran does not receive Social Security Administration benefits.

The Veteran has not alleged that his disabilities have worsened since his last VA examination.  Moreover, the June 2006 and the August 2008 VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's claims file was not reviewed during either examination, a review of his medical records was noted and the Veteran has reported that there were no private treatment records to be provided, suggesting that there were no relevant treatment records outside of VA.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran's back disability is currently rated under the diagnostic code for a lumbosacral or cervical strain.

Lumbosacral and cervical spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine was greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees, or if muscle spasms, guarding or localized tenderness did not result in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent rating is warranted were forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or muscle spasms or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A January 2006 VA treatment note reflected the Veteran's reports of dull low back pain without radiation, tingling or numbness.  This pain was not alleviated by warm or cold compress and did not require pain management.  Physical examination found the back to have normal range of motion.  A diagnosis of lower back pain was made.

A June 2006 VA orthopedic examination reflected the Veteran's complaints of severe weekly back pain that interfered with his ability to what he wanted to do.  Current symptoms included severe fatigue, moderate decreased motion, moderate stiffness, severe weakness and severe daily pain to the lower, middle and upper back.  His back pain flared every four to seven days and such flare-ups occurred weekly.  Flare-ups were precipitated by sitting, walking, bending, twisting, fatigue or the moving of equipment for his occupation and were alleviated by rest.  He reported being unable to walk more than a few yards and that he used an orthotic insert.

Physical examination conducted by the June 2006 VA orthopedic examiner found the Veteran's posture, head position and gait to be normal.  Examination was negative for gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or cervical or thoracolumbar spine ankylosis.  Lumbar flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was from zero degrees to 30 degrees with pain beginning at 25 degrees.  Examination of the cervical, thoracic and lumbar spines was negative for spasms, atrophy, guarding, pain with motion, tenderness or weakness.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness or lack of endurance.  Detailed motor examination found hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension to be "5/5" bilaterally.  Detailed sensory examination found vibration, pain, light touch and position sense to be normal in the bilateral lower extremities.  Knee jerk and ankle jerk were 2+ bilaterally.  A February 2006 VA lumbar X-ray revealed early spurring with normal vertebral body stature and disc spaces.  Following this examination and a review of the Veteran's medical records, a diagnosis of a back strain was made.

An August 2006 VA treatment note reflected the Veteran's reports of achy back pain that was relieved by lying supine or on his side.  His gait was observed to be antalgic on the right with decreased stance time on the right, decreased right arm swing, rounded shoulder and forward head position.  Physical examination revealed tenderness with "A-P" accessory motions at L3-L5 with no associated spasms and no tight musculatures noted.  Lumbar flexion was "75%," extension was "50%," and bilateral side bend was "75%."  Left lower extremity strength was 4+/5 for all areas tested while right lower extremity strength was 4+/5 for hip flexion and knee extension and 4-/5 for all other areas tested.  Sensation was intact to light touch.  Straight leg testing was negative.  Lumbar support was ordered.  An assessment of diffuse low back pain was made and the provider opined that there did not appear to be any disc or nerve root impairment.

A July 2008 VA treatment note indicated that there was tenderness to palpation in the lumbosacral region and normal range of motion.  The Veteran had reported working as a painter and that he often used a ladder.

An August 2008 VA orthopedic examination reflected the Veteran's reports of lower and upper left back pain that had "occupation" causes.  This pain lasted minutes and was of a random pattern.  Flare-ups occurred at a random pattern every one to two days and he did not know what caused these flare-ups.  Rest alleviated these flare-ups.  Fecal or urinary incontinence was denied.

Physical examination conducted by the August 2008 VA examiner revealed the Veteran's posture, head position and gait to be normal.  Examination was negative for gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or cervical or thoracolumbar spine ankylosis.  Thoracolumbar spine flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was from zero degrees to 30 degrees.  There was no objective evidence of pain on range of motion or following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Examination of the cervical and thoracic sacrospinalis was negative for spasms, atrophy, guarding, pain with motion, tenderness or weakness.  Hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension was "5/5" bilaterally.  Vibration, pain, light touch and position sense was "2/2" bilaterally in the lower extremities.  Knee jerk and ankle jerk was 2+ bilaterally.  Following this examination and a review of the Veteran's medical records, a diagnosis of a lumbosacral and thoracic strain with degenerative changes was made.

In considering the general formula for rating diseases and injuries of the spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was measured to be to 90 degrees in both a June 2006 VA examination and an August 2008 VA examination; the combined range of motion of the thoracolumbar spine totaled 240 degrees in both examinations.  And, while the Veteran's thoracolumbar spine motion, in degrees, is not to a level to warrant a 10 percent rating under the general rating formula, the record also reflects the Veteran's reports of pain, fatigue, and weakness, as well as his accounts of the functional impact that each has had on his usual occupational and daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional limitation of motion in the context of forward flexion, which measured to 90 degrees, would nearly approximate limitation of forward flexion greater than 60 degrees but not greater than 85 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Hence, a 10 percent rating for the Veteran's lumbosacral and thoracic strain with degenerative changes is warranted.

Moreover, the evidence of record demonstrates no finding comparable to forward flexion greater than 30 degrees but not greater than 60 degrees or ankylosis of the thoracolumbar spine.  In the same way, the VA examinations and the clinical evidence were negative for muscle spasms, guarding or abnormal spinal contours.  Although an antalgic gait was reported in an August 2006 VA treatment note, no muscle spasms or guarding were found on examination.  In addition, the clinical evidence was negative for intervertebral disc syndrome, incapacitating episodes or neurological manifestations.  Accordingly, an increased rating is not warranted.  38 C.F.R. §§ 4.71a, 4.124, Diagnostic Codes 5235-5243, 8520. 

Right Foot Disability

The Veteran's right foot disability is rated under the diagnostic code for Morton's disease.

Anterior Morton's disease or metatarsalgia, whether unilateral or bilateral, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

Mild flatfoot with symptoms that were relieved by a built-up shoe or arch support warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A bilateral weak foot that was characterized by atrophy of the musculature, disturbed circulation and weakness was to be rated by the underlying condition, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Acquired pes cavus (claw foot) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Unilateral hallux valgus with a resection of the metatarsal head or the equivalent of an amputation of the great toe warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Hammer toes involving all toes warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating if moderate, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Foot injuries which were moderate warrant a 10 percent rating.  A 20 percent rating is warranted for such injuries which were moderately severe while a 30 percent rating is warranted for injuries which were severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 2 (2008).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

A January 2006 VA treatment note indicated that the Veteran's right foot had normal range of motion with pain on eversion.  A diagnosis of right heel pain was made.

In a June 2006 VA scars examination, the Veteran denied pain or skin breakdown as a result of his scars.  Physical examination found a scar on the bottom of the right foot.  The maximum width of the scar was 4.5 cm and the maximum length of the scar was 10 cm.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar.  Following this examination and a review of the Veteran's medical records, a diagnosis of a scar on the bottom of the right foot was made.

A June 2006 VA podiatry examination reflected the Veteran's complaints of right foot pain located in ball, arch and heel of the right foot.  Current symptoms included tenderness, heat, fatigability and weakness while redness, stiffness, spasms, lack of endurance, incoordination and swelling were denied.  Daily flare-ups that last for a couple of hours to several days were reported and were precipitated by applying pressure while walking or standing.  These flare-ups were alleviated by rest and allowing the pain to run its course.  He reported being unable to stand for more than a few minutes or walk more than a few yards.  He always used an orthotic insert with poor results.

Physical examination conducted by the June 2006 VA examiner found mild flaking of the skin, which was probably a tinea infection, between the toes and on the bottom of the foot.  Examination was negative for abnormal motion, crepitus, edema, effusion, fatigability of the foot, instability, muscle atrophy, painful motion, redness, spasms, tenderness, heat, weakness, incoordination or ulcerations or other skin breakdowns.  Gait was normal and there was no abnormal weight-bearing.  Range of motion for all the metatarsophalangeal (MTP) joints was normal.  An accompanying right foot X-ray found the bones and soft tissues to be normal in appearance.   Following this examination and a review of the Veteran's medical treatment, a diagnosis of foot strain was made.

A July 2006 VA foot X-ray revealed mild hallux valgus and was negative for fractures, dislocations, focal or destructive bone or joint lesions.

An April 2008 VA podiatry consultation reflected the Veteran's reports of sharp right foot pain with all activity and standing.  Physical examination found dorsiflexion to be zero degrees without pain along the plantar fascia or foot edema.  His orthotic insert was noted to be well worn.  An assessment of right plantar fasciitis was made.

An August 2008 VA scars examination found a scar that was approximately three cm long and two cm wide on the bottom of the right foot.  This scar was faintly discolored, its surface was smooth and was normal in texture without tenderness on palpation, adherence to underlying tissue, limitation of motion, underlying soft tissue damage, skin ulceration or breakdown over the scar.  Following this examination and a review of the Veteran's medical records, a diagnosis of a residual scar to the bottom of the right foot was made.

An August 2008 VA podiatry examination reflected the Veteran's reports of right foot pain, redness and weakness while standing, walking and at rest.  This pain was located at the ball of the foot and sometimes towards the heel.  Swelling, heat, stiffness, fatigability, weakness and lack of endurance were denied.  Flare-ups occurred at a random pattern every one to two days and were caused by climbing ladders and were alleviated by time.  There were no limitations to walking or standing.  Orthotic inserts were used with poor results.

Physical examination of the right foot conducted by the August 2008 VA examiner found flat feet, a bunion and faint discoloration to the arch region from the previous burn.  Examination was negative for hammertoes, hallux valgus or rigidus, skin abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy or other foot deformity.  Following this examination and a review of the Veteran's medical records, a diagnosis of a residual superficial burn to the bottom of the right foot with intermittent foot pain to the arch region was made.

The Veteran's right foot disability is currently rated as 10 percent disabling under Diagnostic Code 5279, which is the maximum schedular rating that can be assigned under this diagnostic code.  There were no additional functional limitations or subjective complaints following repetitive motion testing which would warrant a higher rating.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, supra.  The clinical evidence is negative for, and the Veteran has not alleged, severe flatfeet, acquired pes cavus, malunion or nonunion of the tarsal or metatarsal bones or a moderately severe foot injury which would warrant a higher rating under an alternative diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.

A rating in excess of 10 percent is not warranted under the criteria for scars as the scar on the bottom of the Veteran's foot did not encompass an area in excess of 12 square inches and was not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Left Thigh Scar

In a June 2006 VA scars examination, the Veteran denied pain or skin breakdown as a result of his scar.  Physical examination found a scar on the anterior surface of the left thigh.  The maximum width of the scar was 4.5 cm and the maximum length of the scar was 10 cm.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar.  Following this examination and a review of the Veteran's medical records, a diagnosis of a left anterior thigh scar from a donor site graft was made.

An August 2008 VA scars examination noted a scar on the left anterior thigh.  This scar was 11 cm long by six cm wide, hyperpigmented and smooth on the surface without tenderness on palpation, adherence to underlying tissue, limitation of motion, loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar.  Following this examination and a review of the Veteran's medical records, a diagnosis of a residual skin graft site scar to the left anterior thigh was made.

A compensable rating for the Veteran's left thigh scar is not warranted as the scar was essentially asymptomatic during the course of the appeal.  This scar encompassed an area of less than six square inches, was not associated with underlying soft tissue damage, was not tender and was stable.  38 C.F.R. § 4.118a, Diagnostic Codes 7801-7805 (2008).  

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell, supra.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran contends that extra-schedular consideration is warranted as his service connected disabilities combined markedly interfered with his employment.

A March 1989 private treatment summary from Dr. C. K. indicated that the Veteran had numerous infrequent sick days which occurred on an almost weekly or biweekly basis due to back pain beginning in January 1988.  The provider also opined that the Veteran's repetitive activities at his current work station in the postal service would "undoubtedly" result in recurrent exacerbations should his back pain not be addressed with an appropriate therapy program.

A 1989 Merit System Protection Board report reflected the Veteran's contentions that he was able to work in a full time in a physically demanding job so long as the duties of that position were varied and allowed him to avoid constant repetition.  He was determined to be physically unsuitable for his previous position in the postal service.

During a June 2006 VA podiatry examination, the Veteran reported full time employment as a painter and that he had been employed in that capacity for 10 to 20 years.  He reported losing less than one week of work during the last 12 month period and that he was not "losing significant time" due to his right foot pain.

An August 2008 VA orthopedic examination reflected the Veteran's reports that he had lost no time from work during the previous 12 month period, that his employment was based upon the bidding of work, and that his back disability had no significant effect on his usual occupation of a painter.  This information was also noted in an August 2008 VA podiatry examination.

The Veteran's back disability manifested by subjective complaints of back pain with thoracolumbar spine forward flexion to 90 degrees and combined range of motion of 240 degrees.  His right foot disability manifested by subjective complaints that included pain and a scar on the bottom of the foot that did not cause underlying soft tissue damage.  Finally, his left thigh scar was asymptomatic.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

Despite the Veteran's claim that his service connected disabilities have caused marked interference with his employment during the course of the appeal, he reported missing no work during the previous 12 month period during his August 2008 VA examination and reported missing one week during his June 2006 VA examination.  Such a time loss is contemplated by the rating schedule and does not represent marked interference with employment. The March 1989 private treatment summary from Dr. C. K. addressed the Veteran's work absences for a time more than 15 years prior to the instant appellate period and cannot be used to establish the Veteran's current ability to work.  Similarly, the 1989 Merit Protection Board report addressed the Veteran's physical capabilities more than 15 years prior to the instant appellate period and cannot be used to establish his current symptoms.  See, e.g., Francisco, supra (for increased rating claims, the present level of disability rather than the medical history is of primary concern).  The clinical evidence was negative for any periods of hospitalization during the appellate period.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a painter during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).



ORDER

Entitlement to a rating in excess of 10 percent for a lumbosacral and thoracic strain with degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for a burn scar of the right foot with metatarsalgia is denied.

Entitlement to a compensable rating for a scar of the left thigh donor site graft is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


